Title: To Thomas Jefferson from William Short, 8 October 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Oct. 8. 1789

I have this moment received a letter from Mr. Nat. Cutting of the 6th. To my very great surprize he informed me that you were still at Havre. Petit’s not returning would have made me suppose you were detained, if on the contrary I had not been sure that you would not have remained so long there without writing to me.—I fear now that the beginning of your journey to America has an influence which we had attributed to American air only. I am every day questioned by your friends here about you. When I tell them that you have not written to me and that I do not know whether you have embarked or not, ils en sont on ne peut plus etonnés. I hope still you will write to me before your embarkation, and that when in America you will find leisure to write me often if it is only two lines.—I began this letter with an intention of giving you a full detail of what has passed here since your departure, but finding that I cannot do it in time for the post, I will barely tell you, that the scarcity of bread continuing, on sunday evening the 4th. inst. crowds assembled as on former occasions in the Palais Royal. Many  motions were made on the subject, to which little attention was paid in general. At ten o’clock I went there, the crowd was small, the guards went the rounds in peace and I left it with all the appearance of returning tranquillity. On monday morning a number of women assembled at the place de Greve, and took possession by surprize of the hotel de ville. There they found some old arms &c. The Marquis de la fayette informed of this circumstance went to the hotel de ville, recovered possession of it, and endeavoured, though in vain to recover also the place de Greve. The women to the number of 5 or 6 thousand marched off to Versailles, this was about 11. oclock. The tumult increased at the place de Greve. The people and soldiery joined in insisting that the Mis. de la fayette should march with them to Versailles. He resisted as long as possible, but was forced to yield, and about half after five set off at the head of his troops. The women had arrived at Versailles crying out du pain, du pain. A deputation to the number of 19. went to the national assembly. Others approached the troops drawn up before the chateau de Versailles—the troops had orders not to fire—yet in the confusion of the night, some discharges took place. At 9. the troops were ordered to retire to their quarters. The Mis de la f. arrived about 11. He halted his troops and made them renew their oath to the Nation and the King. The night was employed in preventing disorder which he effected. The next morning began by the Gards du corps being pursued and fired at every where by the people. Seven were killed. The rest were saved from the fury of the people by the Marquis and the french guards. The large court under the King’s appartments before 9. became full of people. The King shewed himself to them. They insisted on his coming to remain at Paris. He assented and added he would bring the Queen and his children. They accepted, and between 12. and 1. the march begun. The national assembly declared themselves inseparable from the King. The royal family preceded and followed by women, children, men of all sorts, in the condition you may suppose, arrived at half after eight, and went to the hotel de Ville, on tuesday evening. They were received by the Commons of Paris in great order, and went from thence to sleep at the Chateau des Thuilleries where they remain.—The assembly is still at Versailles. The manege it is said is preparing for their reception.—On Wednesday morning to the astonishment of everybody, bread became as abundant as ever, and still remains so. This is the most inexplicable of the whole. Nobody can divine the cause of this rapid change from  scarcity to plenty. Paris has been for these two days quiet. It is impossible to say what produced the disorder, what the calm, and consequently, how long it will last.
Two days after you left this place I received a letter from Mr. Donald. I find he has my certificates in his hands. I answered his letter and inclosed it to Mr. Jay, not imagining that it would be possible to send it by you. I inclose you one for him at present, as it is possible this may overtake you at Havre. It is sent to Mr. Le Mesurier agreeable to Mr. Cutting’s request. If you are gone it will be sent to Mr. Jay. As you will see Mr. Donald I will thank you to recommend to him my business. I explain to him that I wish whatever cash he can command for me to be converted into certificates of the State, or if he thinks better into continental securities. What I trust to you to press on him is the necessity of losing no time.—Adieu my dear Sir. Accept my most sincere wishes for a prosperous voyage, health and happiness. I beg you not to omit to present my compliments to the young ladies. I send Miss Jefferson a letter which Ld. R. Fitzgerald gave me for her a few days after your departure. I have never heard any thing from Mr. Necker on the subject of your letter. Believe me for ever your friend & servant,

W. Short

